Allowable Subject Matter

Claims 1, 5-14 and 16-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the closest reference, Harada discloses a method of receiving a synchronization signal block (SSB) by a user equipment (UE) from a base station (BS) in a wireless communication system (Harada, paragraph [0034], SS block comprised of NR-PSS, NR-SSS and NR-PNCH), the method comprising: 
receiving, from the BS, the SSB in a subset of a frame among subsets of frames included in a frame, (Harada, Fig. 2B, paragraph [0028], subframe is in a radio frames; paragraph [0040], SS block in a DL data transmission slot; paragraph [0198], a subframe may be comprised of one or more slots in the time domain) wherein the SSB comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (Harada, paragraph [0034], SS block comprised of NR-PSS, NR-SSS and NR-PNCH); and 
receiving, from the BS, a demodulation reference signal (DMRS) in a resource region of the PBCH (Harada, paragraph [0039], DMRS allocated in the same symbol where NR-PBCH is allocated; paragraph [0056], at least one of symbols to which NR-PBSCHs are allocated may be configured so that only DMRS is allocated), 
wherein a sequence configured for the DMRS comprises information about an index of the SSB (Harada, paragraph [0039], base station may report information pertaining to an SS blocks, such as SS block time index,  to a UE by using DMRS; paragraph [0041], user terminal detects PSS/SSS/PBCH corresponding to the same SS block index; paragraph [0045], identify the time index/slot number 
wherein the SSB candidates available for receiving the SSB are allocated in a period of a half frame (Harada, paragraph [0045], identify the time index/slot number corresponding to the SS block index; paragraph [0047], report time information (block index) in 5 ms time window; paragraph [0106], location of SS block in time unit of slot, minislot, subframe; paragraph [0118], DMRS used to report time information of the SS block to the user terminal).

Harada ‘498 discloses receiving, from the BS, the SSB in a half frame among two half frames included in a frame, (Harada ‘498, Figs. 2A, 2B, 5, paragraph [0008], time index may be one or more of SFN, radio frame index, slot index, symbol index, and a number that identifies between the first half and the second half of a radio frame based on identification information of the SS block; paragraph [0067], DMRS sequence based on time index that identifies between the first half and the second half of a radio frame) wherein the SSB comprises a primary synchronization signal (PSS), a secondary synchronization signal (SSS), and a physical broadcast channel (PBCH) (Harada ‘498, paragraph [0007], SS block comprised of NR-PSS, NR-SSS and NR-PBCH); and 
receiving, from the BS, a demodulation reference signal (DMRS) in a resource region of the PBCH (Harada‘498, Figs. 2A, 2B, 5, paragraph [0066], DMRS in the first symbol for the NR-PBCH), 
wherein the DMRS comprises (i) information about an index of the SSB and (ii) 1-bit information indicating the half frame in which the SSB is received (Harada ‘498, Figs. 2A, 2B, 5, paragraph [0008], time index may be one or more of SFN, radio frame index, slot index, symbol index, and a number that identifies between the first half and the second half of a radio frame based on identification information 
wherein SSB candidates available for transmission of the SSB are allocated in a period of a half frame (Harada ‘498, Figs. 2A, 2B, 5, paragraph [0008], SFN, radio frame index, slot index, symbol index, and a number that identifies between the first half and the second half of a radio frame based on identification information of the SS block; paragraph [0067], time index identifies between the first half and the second half of a radio frame).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, for the DMRS to include 1-bit information indicating the half frame in which the SSB is received, and for the 5 ms time window of Harada to correspond to a half frame.  The motivation to combine the references would have been to efficiently be able to identify the 5 time window.

The cited references do not disclose, and it would not have been obvious to a person of ordinary skill in the art, at the time of the invention, wherein depending on whether a maximum number of SSB candidates available for receiving the SSB in a half-frame is equal to a first threshold, the sequence configured for the DMRS further comprises 1-bit information indicating a half-frame, among two half-frames included in a frame, in which the SSB is received.

Independent claims 11-13 are allowable for substantially the same reasons as claim 1.
Dependent claims 5-10 and 16-17 are allowable for at least the reasons stated with respect to the independent claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN LOUIS LINDENBAUM whose telephone number is (571)270-3858.  The examiner can normally be reached on Monday through Friday 9:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.